

	

		II

		109th CONGRESS

		1st Session

		S. 61

		IN THE SENATE OF THE UNITED STATES

		

			January 24, 2005

			Mr. Inouye introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XVIII of the Social Security Act to

		  provide improved reimbursement for clinical social worker services under the

		  medicare program.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Equity for Clinical Social Workers Act

			 of 2005.

		

			2.

			Improved reimbursement for clinical social worker services

			 under medicare

			

				(a)

				In general

				Section 1833(a)(1)(F)(ii)

			 of the Social Security Act

			 (42

			 U.S.C. 1395l(a)(1)(F)(ii)) is amended to read as follows:

			 (ii) the amount determined by a fee schedule established by the

			 Secretary,.

			

				(b)

				Definition of clinical social worker services expanded

				Section 1861(hh)(2) of the

			 Social Security Act (42 U.S.C.

			 1395x(hh)(2)) is amended by striking services performed

			 by a clinical social worker (as defined in paragraph (1)) and inserting

			 such services and such services and supplies furnished as an incident to

			 such services performed by a clinical social worker (as defined in paragraph

			 (1)).

			

				(c)

				Clinical social worker services not to be included in inpatient

			 hospital services

				Section 1861(b)(4) of the

			 Social Security Act (42 U.S.C.

			 1395x(b)(4)) is amended by striking and services

			 and inserting clinical social worker services, and

			 services.

			

				(d)

				Treatment of services furnished in inpatient setting

				Section

			 1832(a)(2)(B)(iii) of the Social

			 Security Act (42 U.S.C.

			 1395k(a)(2)(B)(iii)) is amended by striking and

			 services and inserting clinical social worker services, and

			 services.

			(e)Effective

			 dateThe amendments made by this section shall apply to payments

			 made for clinical social worker services furnished on or after January 1,

			 2006.

			

